CULLEN, Commissioner.
Edward Hurd brought suit against Woodrow Ferguson and wife to quiet title to two vacant lots in the city of Barbourville. The Fergusons asserted their title and asked that it be quieted. The circuit court found that Hurd had acquired title by adverse possession, and entered judgment accordingly. The Fergusons have appealed, contending that the evidence was not sufficient to establish Hurd’s claim of adverse possession.
The action was brought in 1956. Hurd made no claim of having been in possession after 1953, so his claim required proof of continuous adverse possession for 15 years prior to 1953. His proof as to the nature of the adverse possession was only that his mother (through whom he claimed succession), and other persons as renters from her, had raised summer garden crops on the lots. As to the period and continuity of possession the proof was that the possession had begun more than 20 years before the suit was brought, but it was by no means clear and positive that the acts of possession were performed every year. On the contrary, there was evidence by one of Hurd’s witnesses that no acts of possession occurred in 1948.
*137The proof did not meet the requisites for acquisition of title by adverse possession under Kentucky law. See Ely v. Fuson, 297 Ky. 325, 180 S.W.2d 90; Noland v. Wise, Ky., 259 S.W.2d 46; Kentucky Women’s Christian Temperance Union v. Thomas, Ky., 412 S.W.2d 869.
The judgment is reversed with directions to enter judgment for the defendants.
All concur.